NO. 12-09-00155-CR

                      IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                  TYLER, TEXAS
LATRICIA MONTE BALLARD,
APPELLANT                                      '   APPEAL FROM THE 217TH

V.                                             '   JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,                            '   ANGELINA COUNTY, TEXAS
APPELLEE
                             MEMORANDUM OPINION
                                 PER CURIAM
       Latricia Monte Ballard appeals her conviction for burglary of a habitation.
Appellant’s counsel has filed a brief asserting compliance with Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137
(Tex. Crim. App. 1969). We dismiss the appeal.

                                     BACKGROUND
       Appellant was charged by indictment with the felony offense of burglary of a
habitation. See TEX. PENAL CODE ANN. § 30.02(a)(1) (Vernon 2003). She pleaded not
guilty, and a jury trial was held. The jury found her guilty as charged. The trial court
sentenced Appellant to imprisonment for five years but suspended that sentence and
placed her on community supervision with various conditions. This appeal followed.

                   ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant=s counsel has filed a brief in compliance with Anders and Gainous.
Counsel states that he has diligently reviewed the appellate record and that he is well
acquainted with the facts of this case. In compliance with Anders, Gainous, and High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978), counsel=s brief presents a thorough
chronological summary of the procedural history of the case and further states that
counsel is unable to present any arguable issues for appeal. See Anders, 386 U.S. at 745,
87 S. Ct. at 1400; see also Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 350, 102 L.
Ed. 2d 300 (1988). We have likewise reviewed the record for reversible error and have
found none.
                                               CONCLUSION
         As required, Appellant=s counsel has moved for leave to withdraw. See In re
Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v.
State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).              We are in agreement with
Appellant’s counsel that the appeal is wholly frivolous. Accordingly, his motion for
leave to withdraw is hereby granted, and we dismiss this appeal. See In re Schulman,
252 S.W.3d at 408B09 (“After the completion of these four steps, the court of appeals
will either agree that the appeal is wholly frivolous, grant the attorney=s motion to
withdraw, and dismiss the appeal, or it will determine that there may be plausible grounds
for appeal.”).
         Counsel has a duty to, within five days of the date of this opinion, send a copy of
the opinion and judgment to Appellant and advise him of his right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35.
Should Appellant wish to seek further review of this case by the Texas Court of Criminal
Appeals, he must either retain an attorney to file a petition for discretionary review or he
must file a pro se petition for discretionary review. See In re Schulman, 252 S.W.3d at
408 n.22. Any petition for discretionary review must be filed within thirty days from the
date of either this opinion or the last timely motion for rehearing that was overruled by
this court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed
with this court, after which it will be forwarded to the Texas Court of Criminal Appeals
along with the rest of the filings in this case. See TEX. R. APP. P. 68.3. Any petition for
discretionary review should comply with the requirements of Rule 68.4 of the Texas
Rules of Appellate Procedure. See TEX. R. APP. P. 68.4; In re Schulman, 252 S.W.3d at
408 n.22.
Opinion delivered May 5, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                          (DO NOT PUBLISH)

                                                      2